Dawson, J.
(dissenting in part) : With all due allowance for difference of opinion, the evidence relating to the plaintiff’s injuries convinces me that the verdict was excessive; and this court should now order a substantial reduction in the amount of the judgment, with the alternative that a new trial be granted if the plaintiff so prefer. (Civ. Code, §§ 307, 581, Gen. Stat. 1915, §§ 7209, 7485; Aaron v. Telephone Co., 89 Kan. 186, 195, 131 Pac. 582; Truman v. Railroad Co., 98 Kan. 761, 767, 161 Pac. 587; Williams v. Hanna, 105 Kan. 540, 547, and citations, 185 Pac. 17.)